Case 1:20-cv-00510-LPS Document 39 Filed 03/25/21 Page 1 of 2 PagelD #: 4778

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

STRAGENT, LLC,
Plaintiff,
V.

BMW OF NORTH AMERICA, LLC, and
BMW MANUFACTURING CO., LLC,

Defendants.

 

STRAGENT, LLC,
Plaintiff,

Vv.

DAIMLER NORTH AMERICA CORPORATION, ;

DAIMLER TRUCKS NORTH AMERICA, LLC,
MERCEDES-BENZ USA, LLC, and
MERCEDES-BENZ VANS, LLC,

Defendants.

 

STRAGENT, LLC,
Plaintiff,
v.
VOLVO CAR NORTH AMERICA, LLC,

Defendant.

C.A. No. 20-510-LPS

C.A. No. 20-511-LPS

C.A. No. 20-512-LPS

 

 

 
Case 1:20-cv-00510-LPS Document 39 Filed 03/25/21 Page 2 of 2 PagelD #: 4779

ORDER

 

At Wilmington this 25th day of March, 2021:

For the reasons set forth in the Memorandum Opinion issued this date,

IT IS HEREBY ORDERED that Defendants’ motions (C.A. No, 20-510 D.I. 11; C.A.
No. 20-511 D.I. 8; C.A. No. 20-512 D.I. 9) are DENIED.

- The parties shall meet and confer and, no later than April 2, 2021, submit a proposed

scheduling order.

wy if
‘ amet | on
Ne Te

UNITED STATES DISTRICT JUDGE

 

 
